Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive.
Applicant states:
“The Examiner acknowledges that Noack does not disclose: 
"determining, using a pilot control apparatus, an additional target torque for driving the rotary drive based on a pressing force of at least one of the plurality of upper and lower punches" as recited in claim 1; and 
"a pilot control apparatus configured to provide an additional target torque for driving the rotary drive, wherein the additional target torque is based on values of a pressing force of at least one of the plurality of upper and lower punches input into the pilot control apparatus" as recited in claim 8. Dockel No : 61771lS-27: 3096489L:S0]
The Examiner relies on Chang to cure the shortcomings of Noack. Chang instead discloses a polishing method for semiconductor substrates. See Chang at 4:55-58. Chang suggests providing a torque sensor 206 in line with and/or adjacent to a platen supporting a polishing pad. The torque sensor 206 directly measures the physical quantities required to rotate the polishing pad against the substrate held in the polishing head. Id. at 3:42-55. As the load of the polishing head is applied to the polishing pad on the upper platen 102, the torque sensor 206 is adapted to measure the additional torque required to overcome the polishing head load and to drive the upper platen 102. 
Id. at 6:9-21, 8:4-21. Accordingly, there is no disclosure, teaching, or suggestion of the pilot control apparatus configured to provide an additional target torque for driving the rotary drive as is recited in claims 1 and 8. Instead, Chang simply discloses measuring a torque required to rotate the upper plate 102 when it comes into contact with the polishing head holding the substrate to be polished (i.e., to provide enough torque that the polishing head does not stop the upper platen 102 from rotating). 
Ino and Linossier are cited with regard to ancillary elements in certain dependent claims and do not cure the shortcomings of the combination of Noack and Chang. Therefore, and for at least the foregoing reasons, the prior art has failed to disclose, teach, or suggest each and every element of amended independent claims 1 and 8. Accordingly, claims 2-7 and 9-14, each dependent directly 

However, Chang does teach a pilot control apparatus (206) configured to provide an additional target torque for driving the rotary drive (See col. 6, lines 9-21) (See col. 8, lines 4-22). The driving torque of the actuator 116 (FIG. 1) is passed through the torque/strain measurement instrument (in this case the torque sensor 206) to the upper platen 102. As the load of the polishing head is applied to the polishing pad on the upper platen 102, the torque sensor 206 is adapted to measure the additional torque required to overcome the polishing head load and to drive the upper platen 102. Additionally, see col. 8, lines 34-61. The actuator 116 applies additional torque to overcome the resistance and the platens 102, 104 reach a steady state rotation relative to each other. In Step 608, the additional torque is measured using the torque strain measurement instrument. In some embodiments, for example where flexures 302 are used as supports, the relative rotational or linear displacement may be measured as an indication of the additional torque being applied. In decision Step 610, a torque change threshold is compared to the measured torque. If the amount of torque measured over time changes less than the torque change threshold, the system 100 continues the polishing/material removal and flow returns to Step 608 where the torque is measured again. If the amount of torque change measured over time is at or above the torque change threshold, the system 100 determines that the polishing end point has been reached. Therefore, Cheng meets the limitation of “the pilot control apparatus configured to provide an additional target torque for driving the rotary drive”, and thus this argument is not persuasive.

Drawings
The drawings were received on 05/03/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-6, 8-9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20040156940A1, herein referred to as Noack, and further in view of US9061394B2, herein referred to as Chang.

Regarding Claim 1, Noack discloses a method for controlling rotor rotational speed of a rotor (12) of a rotary tablet press (10), the method comprising: rotating the rotor with a rotary drive (24) (See Claim 1, 6, 7); rotating a die plate (14) with the rotor (12), the die plate comprising a plurality of cavities (See Fig. 1, Num. 14) and a plurality of upper (18) and lower (16) punches; assigning the plurality of upper (18) and lower (16) punches in pairs to a cavity in the die plate (14) for pressing filling material (26) in the cavity into a pellet (title: “tablet”); driving the rotary drive (24) via a rotational speed governor (42) configured to compare a measured rotor rotational speed with a target rotational speed value (See Para. 12) (See Para. 29) (See Claim 6 & 7).
Noack is silent wherein comprising determining, using a pilot control apparatus, an additional target torque for driving the rotary drive based on a pressing force of at least one of the plurality of upper and lower punches.
Chang teaches an analogous invention wherein determining, using a pilot control apparatus (206), an additional target torque for driving the rotary drive based on a pressing force of at least one of the plurality of upper and lower punches (See col. 6, lines 9-21) (See col. 8, lines 4-22), for the purpose of measuring the additional torque required to overcome head load and to maintain the rotation of an upper punch (See col. 8, lines 11-22), thereby meeting the limitation of the claimed pilot control apparatus configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Noack, with the pilot control apparatus configuration, as taught by Chang, in order to have provided improved measuring the additional torque required to overcome head load and to maintain the rotation of an upper punch.

Regarding Claim 2, Noack in view of Chang discloses the method according to claim 1, wherein the additional target torque is determined during at least one complete rotation of the rotor (See col. 6, lines 9-21 of Chang) (See col. 8, lines 4-22 of Chang).

Regarding Claim 5, Noack in view of Chang discloses the method according to claim 1, wherein the pressing force (PK of Noack) is measured by at least one pressing force sensor (40 of Noack) that is arranged on at least one pressing roller (30 of Noack) of the rotary tablet press that is configured to press the upper and lower punches to press the filling material into the cavities (See Para. 26 of Noack).

Regarding Claim 6, Noack in view of Chang discloses the method according to claim 1, wherein the pressing force is indirectly measured using a determination of torque of the rotary drive (See col. 6, lines 9-21 of Chang) (See col. 8, lines 4-22 of Chang).

Regarding Claim 8, Noack discloses a rotary tablet press (title) comprising: a rotor (12) comprising a rotary drive (24) configured to rotate the rotor (See Claim 1 & 8); a die plate (14) that rotates with the rotor (See Claim 1) and comprises a plurality of cavities (See Fig. 1, Num. 14) and a plurality of upper (18) and lower (16) punches, wherein the plurality of upper and lower punches (18 & 16) are assigned in pairs to one of the plurality of cavities in the die plate (14) and are configured to press filling material (26) in the cavity into a pellet (title: “tablet”); a rotational speed governor (42) that is configured to drive the rotary drive (24) of the rotor (12) by comparing a measured rotor rotational speed with a target rotational speed value (See Para. 12) (See Para. 29) (See Claim 6 & 7).
Noack is silent wherein a pilot control apparatus is configured to provide an additional target torque for driving the rotary drive, wherein the additional target torque is based on values of a pressing force of at least one of the plurality of upper and lower punches input into the pilot control apparatus.
Chang teaches an analogous invention wherein a pilot control apparatus (206) is configured to provide an additional target torque for driving the rotary drive, wherein the additional target torque is based on values of a pressing force of at least one of the plurality of upper and lower punches input into the pilot control apparatus(See col. 6, lines 9-21) (See col. 8, lines 4-22), for the purpose of measuring the additional torque required to overcome head (See col. 8, lines 11-22), thereby meeting the limitation of the claimed pilot control apparatus configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Noack, with the pilot control apparatus configuration, as taught by Chang, in order to have provided improved measuring the additional torque required to overcome head load and to maintain the rotation of an upper punch.

Regarding Claim 9, Noack in view of Chang discloses the rotary tablet press according to claim 8, wherein the pilot control apparatus is configured to determine the additional target torque during at least one complete rotation of the rotor (See col. 6, lines 9-21 of Chang) (See col. 8, lines 4-22 of Chang).

Regarding Claim 13, Noack in view of Chang discloses the rotary tablet press according to claim 8, further comprising a torque determining apparatus configured to determine a torque of the rotary drive for determining the values of the pressing force (See col. 6, lines 9-21 of Chang) (See col. 8, lines 4-22 of Chang).

Claim 3-4, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noack and Chang, and further in view of JP2004106123A, herein referred to as Ino.

Regarding Claim 3, Noack in view of Chang discloses the method according to claim 1.
Noack in view of Chang is silent wherein further comprising a frequency converter configured to drive the rotary drive as the rotational speed governor.
Ino teaches an analogous invention wherein comprising a frequency converter (inverter) configured to drive a rotary drive as a rotational speed governor (See Para. 9 of Ino: “Further, each motor is driven and controlled by an inverter, and is driven and controlled such that the turntable 22 is driven to rotate at a constant speed in both the polishing process and the dressing process), for the purpose of improving the control and drive of the motors, thereby meeting the limitation of the claimed frequency converter.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Noack in view of Chang, with the frequency converter configuration, as taught by Ino, in order to have provided improved control and drive of the motors.

Regarding Claim 4, Noack in view of Chang and Ino discloses the method according to claim 3, wherein the frequency converter (inverter of Ino) is configured to receive the target rotational speed value as a first input variable and the additional target torque as a second input variable, wherein the frequency converter is configured to drive the rotary drive (24 of Noack) based on the target rotational speed value and the additional target torque (See Para. 9 of Ino: “Further, each motor is driven and controlled by an inverter, and is driven and controlled such that the turntable 22 is driven to rotate at a constant speed in both the polishing process and the dressing process. For this reason, when the resistance that hinders rotation increases, a large current flows through the motor winding to increase the rotational torque, and when the resistance decreases, the current that flows through the motor winding decreases to reduce the rotational torque.”).

Regarding Claim 10, Noack in view of Chang discloses the rotary tablet press according to claim 8.
Noack in view of Chang is silent wherein the rotational speed governor is a frequency converter configured to drive the rotary drive.
Ino teaches an analogous invention wherein the rotational speed governor is a frequency converter (inverter) configured to drive the rotary drive (See Para. 9 of Ino: “Further, each motor is driven and controlled by an inverter, and is driven and controlled such that the turntable 22 is driven to rotate at a constant speed in both the polishing process and the dressing process), for the purpose of improving the control and drive of the motors, thereby meeting the limitation of the claimed frequency converter.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Noack in view of Chang, with the frequency converter configuration, as taught by Ino, in order to have provided improved control and drive of the motors.

Regarding Claim 11, Noack in view of Chang and Ino discloses the rotary tablet press according to claim 10, wherein a target rotational speed value is applied to the frequency converter (inverter of Ino) as a first input variable and the additional target torque is applied as a second input variable to the frequency converter, wherein the frequency converter is configured to drive the rotary drive (24 of Noack) based on the target rotational (See Para. 9 of Ino: “Further, each motor is driven and controlled by an inverter, and is driven and controlled such that the turntable 22 is driven to rotate at a constant speed in both the polishing process and the dressing process. For this reason, when the resistance that hinders rotation increases, a large current flows through the motor winding to increase the rotational torque, and when the resistance decreases, the current that flows through the motor winding decreases to reduce the rotational torque.”).

Regarding Claim 12, Noack in view of Chang and Ino discloses the rotary tablet press according to claim 11, further comprising at least one pressing force sensor (40 of Noack) configured to determine the pressing force (PK of Noack), the at least one pressing force sensor is arranged on at least one pressing roller (30 of Noack) of the rotary tablet press that presses at least one of the upper and lower punches to press the filling material into the plurality of cavities (See Para. 26 of Noack).

Claim 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noack and Chang, and further in view of US20110142978A1, herein referred to as Linossier.

Regarding Claim 7, Noack in view of Chang discloses the method according to claim 1.
Noack in view of Chang is silent wherein the rotor is rotated at a rotational speed of less than 30 RPM.
Linossier teaches an analogous invention wherein a rotor is rotated at a rotational speed of less than 30 RPM (See Para. 51), for the purpose of compaction-maintaining time at (See lines 7-11 of Para. 51), thereby meeting the limitation of the claimed rotational speed configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Noack in view of Chang, with the rotational speed configuration, as taught by Linossier, in order to have provided improved compaction-maintaining time at constant volume.


Regarding Claim 14, Noack in view of Chang discloses the rotary tablet press according to claim 8.
Noack in view of Chang is silent wherein the pilot control apparatus is configured to only become active at a rotor rotational speed of less than 30 RPM.
Linossier teaches an analogous invention wherein the pilot control apparatus is configured to only become active at a rotor rotational speed of less than 30 RPM(See Para. 51), for the purpose of compaction-maintaining time at constant volume (See lines 7-11 of Para. 51), thereby meeting the limitation of the claimed rotational speed configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Noack in view of Chang, with the rotational speed configuration, as taught by Linossier, in order to have provided improved compaction-maintaining time at constant volume.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725